Citation Nr: 0431982	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-30 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
chondromalacia of the right knee.  

2.  Entitlement to an initial compensable evaluation for 
chondromalacia of the left knee.  

3.  Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to June 
1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, in which the RO granted service 
connection and assigned noncompensable (zero percent) 
disability evaluation for chondromalacia of the right and 
left knees, and denied service connection for a left ankle 
disability.  The veteran filed a notice of disagreement in 
April 2003.  The RO issued a statement of the case in August 
2003 and received the veteran's substantive appeal in 
September 2003.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected right and left knee 
disabilities, the Board has characterized these issues in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  

In March 2004, the veteran testified during a hearing at the 
RO before the undersigned Acting Veterans Law Judge.  A 
transcript of the proceeding is of record.  

For the reasons set forth below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
on his part is required.


REMAND

Initially, the Board notes that VA has enhanced duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  Upon review of the veteran's claims file 
and after consideration of testimony presented during the 
hearing in March 2003, the Board finds that additional 
development is warranted with respect to the issues on 
appeal.  

In regards to the claims for higher initial disability 
evaluations, the veteran was afforded a VA examination in 
March 2003.  Since such examination the veteran has presented 
competent evidence that his bilateral knee disabilities 
worsened in severity.  He alleged recent VA and private 
treatment and stated that he has been diagnosed with 
arthritis.  The Board notes that a veteran is entitled to a 
thorough and contemporaneous examination that takes into 
account the records of prior medical treatment.  38 U.S.C.A. 
§ 5103A(d).  Moreover, a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

Accordingly, prior to appellate review of the veteran's 
claims, the Board finds that another VA examination is 
required for purposes of determining the current nature and 
extent of his service-connected right and left knee 
disabilities.  Such examination should include a careful 
review of any contemporaneous medical records and include an 
x-ray examination to determine the presence of any arthritic 
changes.  

The veteran alleges recent treatment through the VA Medical 
Center in Wilmington, Delaware.  A review of the veteran's 
claims file reveals that the identified records are not of 
record.  (The most recent VA medical record in the file is a 
December 2002 treatment note.)  Accordingly, in keeping with 
VA's duty to assist, the RO must obtain the veteran's 
outstanding VA treatment records.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding treatment records from the identified VA facility 
in Wilmington, Delaware, following the procedures prescribed 
in 38 C.F.R. § 3.159, as regards requesting medical records 
from Federal facilities. 

Additionally, and in order to ensure that all treatment 
records are associated with the claims file, the RO should 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claims on appeal.  See 38 
U.S.C.A  § 5103(b)(1) (West 2002).  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

With respect to the claim for service connection for a left 
ankle disability, the veteran alleges that a current left 
ankle disability is due to an injury sustained in service.  
He alternatively contends that he had a left ankle condition 
before service, but such was permanently aggravated as a 
result of his active duty service.  

A review of the veteran's service medical records reveals 
that in July 1976, the veteran reported for treatment with a 
history of pain in the left ankle for the past two weeks.  No 
specific injury was noted.  An x-ray report indicated that 
the veteran injured his left ankle in an auto accident two 
years prior but had recently reinjured it.  The x-ray 
revealed a horizontal linear lucency that was either a 
residual of an old, non-united fracture, or alternatively, a 
secondary ossification center.  He was placed in a cast.  

He underwent surgery in August 1976 for removal of a loose 
body in the left lateral malleolus.  The admitting diagnosis 
was osfibularis of the left lateral ankle.  He underwent an 
excision of osfibulari and Evans reconstruction of 
talocalcaneal ligament using the peroneus brevis.  

A September 1977 treatment note indicated that the left ankle 
showed no signs of swelling, or redness.  It was slightly 
tender.  He was able to produce full range of motion.  

An April 1980 service discharge examination noted that the 
veteran had full strength and range of motion of the left 
knee and ankle.  There was a 10-centimeter scar of the left 
ankle.  It was described as well healed, with no symptoms.  

The VCAA and implementing regulations provide that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  In this regard, 
while the veteran was afforded an examination in March 2003, 
such examination failed to include an opinion with respect to 
the etiology of the condition.  As such, the Board finds that 
an examination is necessary to address the underlying issue 
of whether it at least as likely as not that the veteran's 
claimed left ankle disability is related to service.  

The veteran is hereby advised that a failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claims.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.



Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent medical records not currently 
of record regarding the claims on appeal. 

2.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  Specifically, the RO should 
obtain the veteran's treatment records 
from the VAMC in Wilmington, Delaware, 
from December 2002 to the present.  All 
records and/or responses received should 
be associated with the claims file.  If 
any records sought are not obtained, the 
RO should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the veteran responds and all 
records/responses from each contacted 
entity have been associated with the 
claims file (or a reasonable time period 
for the veteran's response has expired), 
the RO should arrange for the veteran to 
undergo a VA orthopedic examination at 
the appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, to include 
x-ray examination(s), and all clinical 
findings should be reported in detail and 
clinically correlated to a specific 
diagnosis.

a.  Based on examination, review of the 
record, and the veteran's assertions, the 
orthopedic examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is, at least 
as likely as not, (i.e. is there at least 
a 50 percent probability) that any 
currently diagnosed left ankle condition 
originated in service; or, was otherwise 
caused by any incident that occurred 
during service; or, was manifested within 
one year following the veteran's 
separation from service.

b.  If the examiner opines that any 
current left ankle condition had its 
origins prior to service, the examiner 
should further opine whether such pre-
existing condition was aggravated by 
service.  

c.  The examiner should undertake range 
of motion studies of the right and left 
knees, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

d.  The examiner should also express an 
opinion concerning whether there would be 
additional functional impairment on 
repeated use and during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not possible, the 
examiner should so state.  

e.  The examiner should provide an 
opinion concerning whether there is any 
objective evidence of recurrent 
instability or lateral subluxation of the 
right or left knees.  The examiner should 
also include findings with respect to any 
associated knee scarring.  

f.  The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of such examination sent to the 
veteran by the pertinent VA medical 
facility.  The medical facility should 
indicate whether any notice that was sent 
was returned as undeliverable. 

5.  To help avoid a future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished to the extent possible, 
in compliance with this REMAND.  If any 
action is not in complete compliance with 
the directives of this remand, the RO 
must implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
initial compensable evaluations of the 
service-connected chondromalacia of the 
right and left knees, and entitlement to 
service connection for a left ankle 
disability, in light of all pertinent 
evidence and legal authority.  

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case (to include clear 
reasons and bases for the RO's 
determinations) and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	G. STROMMEN
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



